Gould, Associate Justice.
Under the charge of the court, the defendant was only entitled to a verdict in case the jury believed that he had established the fact that he was induced to buy by the disclaimer of plaintiff when applied to, to sell *375the land, and his representations then made, that he did not claim the land, but that Moorer was the person to apply to. The charge, in fact, was, that the plaintiff showed in himself the legal title, and, assuming the invalidity of defendant’s title, submitted to the jury only the defense of estoppel. If that defense was sufficiently established, it is unnecessary to examine questions bearing only on the legal sufficiency of defendant’s title.
We think that the evidence of defendant, taken as true, justified the jury in finding that he was induced to buy the land of Moorer by the disclaimer of plaintiff; that the disclaimer was made under circumstances which justified the defendant in acting upon it, and that the defendant would be prejudiced if the plaintiff were allowed to set up against him the title which he had, with knowledge of the facts, deliberately disclaimed.
The doctrine of equitable estoppel is thus stated in the opinion in the case of Burleson v. Burleson, 28 Tex., 416, quoting from the opinion of Justice Pearson: “If one acts in such a manner as intentionally to make another believe that he has no right, or has abandoned it, and the other, trusting to that belief, does an act which he would otherwise not have done, the fraudulent party will be restrained from asserting his right, unless it be such a case as will admit of compensation in damages.” (See Bigelow on Estoppel, 600; Love v. Barber, 17 Tex., 317; Williams v. Chandler, 25 Tex., 11 ; Scoby v. Sweatt, 28 Tex., 714; Page v. Arnim, 29 Tex., 53.)
If Mayer acted with knowledge of the facts, but under a mistake as to his legal rights, he, and not Ramsey, should suffer from the mistake. (Storrs v. Barker, 6 Johns. Chan., 166.) And if at the time when Mayer again determined to assert his rights, Ramsey had not yet paid for the land for which he had contracted, (as to which the evidence is not clear,) whatever equitable lights, if any, Mayer may have had, as against Moorer, to the unpaid purchase-money, he was none the less estopped from disputing Ramsey’s title. Eo question *376is presented by the assignments of error, as to the amount or character of the evidence, necessary to establish an estoppel.
It is contended, and the point was reserved by bill of exceptions, that the defense of equitable estoppel should have been specially pleaded, and that it was error to admit evidence to establish it under the plea of not guilty. The practice of allowing equitable defenses of this character to be set up in this way, is believed to have generally prevailed in the courts of this State, has been recognized by this court, and it is too late now to question its propriety. (Johnson v. Byler, 38 Tex., 610.)
If the plaintiff was taken by surprise by .the introduction of evidence of estoppel, he failed to set it up in his motion for a new trial.
We see no error in the proceedings of the court below, and the judgment is affirmed.
Aeeirmed.